EXHIBIT “B”
FEERICK NUGENT MAcCARTNEY#

ATTORNEYS AT LAW

ROCKLAND COUNTY OFFICE
96 SOUTH BROADWAY
SOUTH NYACK, NEW YORK 10960

DONALD J. FEERICK, JR. TEL. 845-353-2000 FAX. 845-353-2789

BRIAN D. NUGENT* .

J. DAVID MacCARTNEY, JR. eer smmeeraurmeane

MARY E. MARZOLLA* * SUITE 202
WASHINGTONVILLE, NEW YORK 10992

(Not for service of papers}

OF COUNSEL

DAVID J. RESNICK
KEVIN EF HOBBS www.fnmlawfirm.com

MICHAEL K. STANTON, JR.

JENNIFER M. FEERICK
STEPHEN M. HONAN*+
ALAK SHAH*

PATRICK A. KNOWLES*
JOHN J. KOLESAR III
PATRICK J]. MCGORMAN

*LICENSED ALSO IN NEW JERSEY
+LICENSED ALSO IN CONNECTICUT

All correspondence must be sent to Rockland County Office

September 12, 2019
Via email: csalloum@lawfirm.ms

Christopher G. Salloum, Esq.
Mandelbaum Salsburg P.C.

3 Becker Farm Road, Suite 105
Roseland, NJ 07068

Re: Mormile v, Accurate et. al
Rockland County Index No 34070/2019

Dear Mr. Salloum:

We respectfully write to request that you provide a good faith basis for the notice of removal
that you filed in the above-captioned action.

We make this request because the initial pleadings on their faces do not meet the
requirements for diversity jurisdiction, as less than $74,000 is sought and federal courts interpret the
removal statute narrowly to permit a plaintiff to choose her preferred forum, including state court. In
this regard, we trust that there is no dispute that diversity jurisdiction exists in the federal courts
when there is both complete diversity of citizenship among the parties and the amount in controversy
is greater than $75,000. See 28 U.S.C. § 1332(a). We also trust that you are aware that, when
removal is based upon diversity jurisdiction, “the sum demanded in good faith in the initial pleading
shall be deemed to be the amount in controversy[.]" Id.; see also § 1446(c)(2). These principles are
well established.

Because you have sought removal to federal court and deprived our client of her chosen
forum, we call upon you to show, in good faith, why you believe the amount in controversy is
satisfied. In your notice of removal you do, in fact, ignore the plain language of the initial pleadings
to assert the amount in controversy is satisfied. See Notice of Removal at 4 14. You ignore the plain
language demand for $74,000, a specific inclusive sum, to assert that State practice “permits damages
in excess of the amount demanded.” Id. No legal authority is supplied. Mehlenbacher v. Akzo
Nobel Salt, Inc., 216 F.3d 291, 296 (2d Cir. 2000) (removing party must prove “to a reasonable
probability that the claim is in excess of the statutory jurisdictional amount.”). As such, we call upon

 
FEERICK NUGENT MacCARTNEY PLLC

Mr. Salloum Letter
September 12, 2019
Page Two

you to explain your position.

Before doing so, we remind you that the Second Circuit has held that a summons with notice
is sufficient to constitute an initial pleading for removal purposes where it provides information from
which a defendant can intelligently ascertain removability. Whitaker v. Am. Telecasting, Inc., 261
F.3d 196 (2d Cir. 2001). Here, you represent all of the defendants and the summons with notice
provided the requisite information, including specifying that the amount in controversy was “for the
sum of $74,000 inclusive of attorneys! fees.” Accordingly, it cannot be disputed that you had the
requisite information to ascertain the basis for removability. Id.; see also Savino v. Gowing, 2003
U.S. Dist. LEXIS 12602, 2003 WL 21730177 (W.D.N.Y. 2003). You will recall that, on August 14,
2019, before the Complaint was filed (or the Amended Complaint for that matter), we spoke and you
told me that you were intent on removing this case to federal court and I cautioned you not to do so
because the demand was for less than the threshold amount for federal court jurisdiction.

We also remind you that settlement discussions in the action have involved offers by your
clients to settle the case and controversy for $15,000, then $25,000, and most recently $30,000, so we
do not see the support for your contention that the amount in controversy in greater than $75,000.
See, Vermande v. Hyundai Motor America, Inc., 352 F.Supp.2d 195, 202 (D.Conn. 2004) (Rule 408
does prevent the Court from considering settlement offers “for the limited purpose of determining the
amount in controversy when the pleadings themselves are inconclusive of that subject.”); see_also
Reed v. AlliedBarton Sec. Serve., LLC, 583 F.Supp.2d 92, 94 (D.D.C. 2008) (same). You personally
participated in these discussions and received a partially signed settlement agreement from our client,
calling for payment of $30,000, fours before you filed the notice of removal and after you rejected
the language of the release tendered.

 

Should you provide a sound, good faith basis for your position, our client may gladly accept
the benefits of your analysis and opt not to contest your assertion and revise the addendum clause
upward. However, should you fail to provide a sound, good faith basis for ignoring the plain
language of the monetary demand set forth in the initial pleadings, or should you provide a false
rendering, we reserve the right to move to remand and seek sanctions for any bad faith, dilatory,
baseless conduct involving in removing the action.

et
en F
a

We look forward to your prompt response. ee"

Verytruly yours, fo
* : ? ; 5 vy

/Dopald-L. Feérick, Jr.

 

DJF/Anw

Ce: Mary E. Marzolla, Esq.
Mohamed H. Nabulsi, Esq.
Derek Prevete, Esq.
